Case: 14-11048   Date Filed: 05/26/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11048
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 2:13-cv-00147-LGW-JEG



JIMMY BERNARD BARKLEY,

                                                          Petitioner-Appellant,

                                  versus

WARDEN, FCC JESUP - MEDIUM,

                                                         Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (May 26, 2015)

Before TJOFLAT, MARTIN and ANDERSON , Circuit Judges.

PER CURIAM:
               Case: 14-11048     Date Filed: 05/26/2015    Page: 2 of 3


      In 1991, a Middle District of Georgia jury found Jimmy Bernard Barkley

guilty of conspiracy to use a person under eighteen years of age to possess with

intent to distribute cocaine base, 21 U.S.C. §§ 846, 861 (Count One), the

substantive possession offense, 21 U.S.C. § 841 (Count Two), and using a firearm

in connection with the Count Two offense, 18 U.S.C. § 924(c) (Count Three). The

district court thereafter sentenced Barkley to concurrent life sentences on the first

two counts and a consecutive term of sixty months on the third count. In 1998 and

2011, Barkley filed unsuccessful motions in Middle District of Georgia to vacate

his sentence and convictions under 28 U.S.C. § 2255.

      Invoking § 2255’s “savings clause,” Barkley sought relief once more in

2013. This time, however, he petitioned the Southern District of Georgia for a writ

of habeas corpus under 28 U.S.C. § 2241. Barkley claimed that his life sentences

were invalid under the recent Supreme Court decision in Alleyne v. United States,

570 U.S. ___, 133 S. Ct. 2151, 186 L. Ed. 2d 314 (2013), because his Middle

District of Georgia indictment failed to specify, and the jury failed to find, the

amount of crack cocaine underpinning the offenses in Counts One and Two. He

also claimed that his § 2255 proceedings in the Middle District of Georgia should

be reinstated because the court failed to consider all of his constitutional claims.

      The District Court denied Barkley § 2241 relief on the ground that Alleyne is

not retroactive. It also declined to entertain Barkley’s claim about the § 2255


                                           2
              Case: 14-11048     Date Filed: 05/26/2015   Page: 3 of 3


proceedings in the Middle District of Georgia because the Southern District of

Georgia was not the proper venue for the claim. Barkley appeals the court’s

decisions. We affirm.

      The District Court ruled correctly in holding that Alleyne is not retroactive

and therefore could provide Barkley no relief from his convictions on Counts One

and Two. See, e.g., United States v. Olvera, 775 F.3d 726, 730 (5th Cir. 2015)

(“Alleyne does not apply retroactively. This decision accords with that of every

circuit to have examined the issue, none of which has decided that Alleyne is

retroactive.” (footnote omitted)).

      The court also ruled correctly in declining to entertain Barkley’s claim

regarding his first § 2255 proceeding. The Middle District of Georgia is the proper

venue for that claim.

      AFFIRMED.




                                          3